Broyles, C. J.
1. “One riding by invitation and gratuitously in another’s automobile can not recover for injury caused by the other’s negligence in driving, unless it amounted to gross negligence.” Epps v. Parrish, 26 Ga. App. 399 (106 S. E. 297) ; Harris v. Reid, 30 Ga. App. 187 (117 S. E. 256) ; Peavy v. Peavy, 36 Ga. App. 202 (136 S. E. 96).
2. This is a suit for personal injuries, brought by the defendant’s sister in law, who, at the time of the infliction of the injuries, was riding as his invited guest in an automobile owned and operated by him on a public highway. Her petition alleged that her injuries were caused by the gross negligence of the defendant in driving the car, while proceeding at a rate of about 35 miles an hour, “into a deep ditch on the left-hand side of the road.” Upon the trial the evidence introduced by the plaintiff failed to show that the defendant was guilty of gross negligence immediately preceding or at the time of the accident (the driving of the car into the ditch), and the court did not err in awarding a nonsuit.

Judgment affirmed.


Lnl&e, J., concurs. Bloodteorth, J., absent on aeeount of illness.